Helm, J.
The main question submitted in this case is precisely similar to that considered, in G., B. & L. R'y Co. v. Eagles, ante. The same considerations are here pertinent, and are equally decisive. Our conclusions, therefore, upon this question need not be restated. The amendment made by the court to defendant’s instruction was not error. The instruction as finally given was consistent with the law as understood by us, and announced in the opinion mentioned.
But a single additional assignment of error need be noticed. Testimony was received showing injury to buildings belonging to other persons, bút situated in the vicinity of plaintiff’s hotel. It is insisted that this testimony was not admissible, and that its reception constituted a fatal error. Such evidence was not competent to show the amount of plaintiff’s damages, nor was it offered or received for this purpose. But' an important question upon which the jury, in our judgment, were ■called to pass, related to the danger occasioned by the falling rock and debris. If the fears of plaintiff’s guests were unreasonable and groundless, their fright and departure should not lay the foundation of a claim for damages against defendant. The recovery should be confined at least to nominal damages. As bearing upon this question, we think the testimony was admissible. The fact that other buildings in the neighborhood had been struck, that rocks weighing from two to three hundred pounds crashed into and through other houses near by, tended to establish the character and reality of the danger actually existing, and to warrant the feeling of insecurity which deprived the hotel of patronage.
While the presence of danger from falling fragments of earth and rock is sufficiently shown, the evidence in this case, as in the Eagles Case, is in some other respects not strong or satisfactory; but we do not feel justified on this account in setting aside the verdict. The judgment is affirmed. ‘ Affirmed.,